Citation Nr: 0907201	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-19 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
residuals of shrapnel between the eyes, and if so, whether 
service connection is warranted for the claimed disability.

2.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In April 2008, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  An unappealed rating decision in January 2004 denied the 
Veteran's claim of entitlement to service connection for 
residuals of shrapnel between the eyes and PTSD.  The Veteran 
did not file a substantive appeal within the required time 
limit.

2.  Evidence associated with the claims file since the 
January 2004 rating decision was not of record at the time of 
the January 2004 decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
entitlement to service connection for residuals of shrapnel 
between the eyes.

3.  The competent medical evidence of record indicates that 
an injury between the eyes occurred during active military 
service resulting in a scar.

4.  Evidence associated with the claims file since the 
January 2004 rating decision was not of record at the time of 
the January 2004 decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
entitlement to service connection for PTSD.

5.  The competent evidence of record demonstrates that the 
veteran was diagnosed with PTSD related to combat stressors 
from military service and that the veteran engaged in combat 
with the enemy.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied the 
Veteran's claims of entitlement to service connection for 
residuals of shrapnel between the eyes and PTSD, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1003 
(2008).

2.  The evidence received subsequent to the January 2004 
rating decision is new and material, and the claim of 
entitlement to service connection for residuals of shrapnel 
between the eyes is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) and (c) (2008).

3.  Residuals of shrapnel between the eyes were incurred 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

4.  The evidence received subsequent to the January 2004 
rating decision is new and material, and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  PTSD was incurred during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

The Board is granting in full the benefits sought on appeal.  
Thus, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist in respect to the claim of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for shrapnel between the 
eye and PTSD, such error was harmless and will not be further 
discussed.

II.  New and Material Evidence

An unappealed rating decision in January 2004 denied the 
Veteran's claims of entitlement to service connection for 
shrapnel between the eyes and PTSD on the basis that the 
Veteran did not receive treatment for a shrapnel wound in 
service and he did not have a current diagnosis of PTSD 
linked to an event in military service.  The relevant 
evidence of record at the time of the January 2004 rating 
decision consisted of service treatment records, service 
personnel records and VA treatment records from March 2003 to 
October 2003.  The Veteran did not file a substantive appeal 
to the August 2004 statement of the case within the required 
time limit.  Therefore, the January 2004 rating decision is 
final based on the evidence of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The Veteran filed a request to reopen his claims for service 
connection for shrapnel between the eyes in May 2005 and PTSD 
in August 2005.  Evidence received since the January 2004 
rating decision includes VA treatment records, Social 
Security Administration (SSA) disability records, USS Shelton 
deck log for the month of March 1969, statements by the 
Veteran, and an April 2008 Board hearing transcript.  All of 
the evidence received since the January 2004 rating decision 
is new in that it was not of record at the time of the 
January 2004 decision.  

Regarding the Veteran's claim of entitlement to service 
connection for residuals of shrapnel between the eyes, the 
deck logs from the USS Shelton for the month of March 1969 
shows that the ship conducted harassment fire and fire 
support off the coast of Vietnam.  The Board finds that this 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim that he was injured by shrapnel when he 
was on the USS Shelton.  Although the deck logs do not report 
that the Veteran was injured by shrapnel from enemy fire 
between March 7, 1969 and March 21, 1969, the Board notes 
that this evidence, which shows that the ship fired on the 
shore of Vietnam, indicates that a shrapnel wound would be 
consistent with the circumstances of the Veteran's service.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. 3.303(a).  In addition, 
the Board notes the testimony of the Veteran at the Board 
hearing indicates that the Veteran was injured by shrapnel 
and it raises a reasonable possibility of substantiating the 
claim.  Thus, the Board finds that this evidence is material.

In reference to the issue of entitlement to service 
connection for PTSD, an August 2004 VA treatment record 
provides a diagnosis of PTSD related to a combat stressor.  
As the Veteran showed that he was diagnosed with PTSD during 
the appeals process, the evidence raises a reasonable 
possibility of substantiating the claim, namely that the 
Veteran currently has PTSD related to an in-service stressor, 
the Board finds that evidence to be material.  

Accordingly, as new and material evidence has been submitted, 
the Veteran's claims of entitlement to service connection for 
residuals of shrapnel between the eyes and PTSD are reopened. 

III.  Merits of the Claims for Service Connection

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Residuals of Shrapnel between the Eyes

The Veteran filed a claim contending that he received 
shrapnel between the eyes from enemy fire in 1968 while on 
active duty.  The RO denied the claim.  The Veteran appeals 
this decision.  

In assessing the Veteran's service connection claim for 
residuals of shrapnel between the eyes, the Board must first 
determine whether the Veteran has a current disability.  In 
this case, the Veteran reports that he has a scar between his 
eyes.  The Veteran is competent to identify a scar on his 
body.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional); Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (noting that a claimant's 
statements are competent to establish evidence of 
symptomatology where symptoms are capable of lay 
observation).  Accordingly, the Veteran has a current 
disability of a scar between his eyes and the first criterion 
for service connection has been met. 

The Veteran's service medical records indicate that the 
Veteran did not have a scar between his eyes when he entered 
military service.  See August 1966 entrance examination for 
the U.S. Navy Reserves and July 1967 examination for recall 
to active duty.  There is no evidence in the record of any 
complaints or treatment for shrapnel between the eyes during 
military service.  However, the Veteran's separation 
examination in May 1969 documents a scar on the bridge of the 
Veteran's nose.  Thus, the Board finds this evidence of the 
claimed condition in service.  

The Board believes that the circumstances in this case 
demonstrate continuity of symptomatology.  Specifically, the 
evidence indicates an injury in service, documentation of a 
scar on the bridge of the nose at separation of service, a 
current scar in the same location, and no intervening injury, 
thus it stands to reason that the scar has existed 
continually since service.  See 38 C.F.R. § 3.303.  
Furthermore, the Board notes that the Veteran is competent to 
report the observable manifestations of his claimed 
disability, such as in this case a scar between his eyes and 
the continuity of such symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (lay testimony iterating knowledge 
and personal observations of witness are competent to prove 
that claimant exhibited certain symptoms at particular times 
following service). 

Based on the foregoing, the evidence is at least in equipoise 
and resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran's scar between the 
eyes is related to an injury that occurred during military 
service.  Accordingly, the claim of entitlement to service 
connection for residuals of a shrapnel wound between the eyes 
is warranted.

PTSD

The Veteran filed a claim for PTSD in May 2005.  He contends 
that he currently has PTSD from an injury he received during 
active military service.  The RO denied the claim.  The 
Veteran appeals this decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, in order for the Veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.  An 
August 2004 treatment record provides a diagnosis of chronic 
PTSD.  The psychiatrist noted that the Veteran identified one 
life stressor, which was reported to be combat related.  The 
Veteran reported that he was hit between the eyes with a 
shell fragment from a sniper during combat operations.  The 
evidence indicates that the psychiatrist considered the 
combat-related stressor alleged by the Veteran and diagnosed 
PTSD based on those stressors.  Thus, two of the three 
elements for establishing service connection for PTSD have 
been satisfied. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a Veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

In this case, the Veteran's duties as verified by available 
service personnel records have not been recognized as combat-
related.  In this regard, his DD Form 214 shows that his 
military occupation specialty was a carpenter.  There is no 
indication that he was assigned to or participated in combat 
duties.  However, the Veteran's personnel records note that 
he was awarded the Vietnam Service Medal with one bronze star 
for service in direct support of combat operations on board 
the USS Shelton.  In addition, the deck logs from the USS 
Shelton for March 1969 document that the ship engaged in 
gunfire support off the coast of Vietnam.  The Board 
acknowledges that the Court has adopted an expansive view of 
what constitutes participation in combat, finding that 
receiving fire or firing on an enemy without receiving fire 
could constitute participation in combat.  Sizemore v. 
Principi, 18 Vet App 264 (2004).  Further, the evidence need 
not demonstrate that the Veteran actually participated in the 
combat activity; it is sufficient to show that the Veteran's 
unit was involved.  Pentacost v. Principi, 16 Vet App 124 
(2002).  Based on the foregoing, the Board concludes that the 
evidence is at least in equipoise regarding the issue of 
whether the Veteran "engaged in combat with the enemy."  
Resolving any reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran engaged in combat while in 
service. 

The Board has determined that gunfire is consistent with the 
circumstances, conditions, and hardships of the Veteran's 
service and there is no clear or convincing evidence to the 
contrary.  The Board accepts the Veteran's statements 
regarding his stressors as conclusive evidence to their 
actual occurrence and his personal exposure to the claimed 
stressors in combat.  Therefore, the third element for 
service connection for PTSD is satisfied. 
 
Affording the benefit of the doubt to the Veteran, the Board 
finds that all three elements for service connection for PTSD 
have been met and the claim is warranted.  










	(CONTINUED ON NEXT PAGE)





ORDER

1.  Entitlement to service connection for residuals of 
shrapnel between the eyes is granted.

2.   Entitlement to service connection for PTSD is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


